DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bevley (US 2009/0235431 A1).
Regarding claims 1 and 9, Bevley discloses a tactical belt comprising an integral single layer (noting the outer layer 12) first strap having a two opposite ends, a front 
Regarding claim 2, Bevley discloses the tactical belt further comprises at least one attachment point below a main horizontal plane of the strap and attachment points at either of the opposite ends of the strap (noting attachment mechanism 5 that extends along the lower portion of the belt along all points along the belt).
Regarding claim 3, Bevley discloses the tactical belt further comprises a belt (15) weaved through the plurality of openings along the single row.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevley (US 2009/0235431 A1) in view of Crye (US 9173436 B2).
Regarding claims 4-5, Bevley does not specifically disclose the single layer strap is configured to remain rigid in a vertical plane, flexible in a horizontal plane, chemically resistant and impervious to salt water or the single layer strap is composed of a thermoplastic composite.
Crye teaches the ability to have a similar single layer attachment system made of Tegris.RTM (Col. 2; Ll. 62-65, noting the specification indicates Tegris.RTM as a material exhibiting the above characteristics).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Bevley and construct it out of Tegris.RTM because such a change would require a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is noted that the belt is considered rigid in the vertical plane as it is not shown or disclosed to bend along that direction under normal use.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevley (US 2009/0235431 A1) in view of Beletsky et al. (US 6547118 B2)(Beletsky).
Regarding claim 6, Bevley discloses one or more attachments (noting portion 5) but does not specifically disclose leg straps connected to the tactical belt by the one or more attachments.
Beletsky teaches the ability to have leg straps (21/46) connected to a tactical belt (25).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Bevley and include leg straps attached to the attachments because such a change would allow additional objects to be attached to the tactical belt thereby increasing the capacity as well as allowing for objects to be held in a variety of different positions i.e. on a thigh rather than on the waist.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevley (US 2009/0235431 A1) in view of Frost (US 2009/0014602 A1).
Regarding claim 7, Bevley discloses the tactical belt further comprises a belt (15) laced between the first strap and the second strap.
Bevley does not specifically disclose belt laced below all of the openings and all of the links.
Frost teaches the ability to have an attachment mechanism including a set of layers and including a plurality of openings connected to one another by links and including a belt (146) laced below a set of openings and links.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevley (US 2009/0235431 A1) in view of Murdoch et al. (US 8011545 B2)(Murdoch).
Regarding claim 8, Bevley does not specifically disclose the tactical belt further comprises a protrusion extending from the top edge, the bottom edge, or both the top edge and the bottom edge of tactical belt further comprises, said protrusion having a hole.
Murdoch teaches the ability to have a carrying belt (Fig. 1) including a top edge and having a protrusion extending from the top edge and having a hole (16) for attachment to a harness.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Bevley and include similar protrusions such that the device can be attached to a harness as suggested by Murdoch or to allow for attachment of other items to the tactical belt.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevley (US 2009/0235431 A1) in view of Seuk (US 2013/0126566 A1).
Regarding claim 10, Bevley does not specifically disclose the openings are square.
Seuk teaches the ability to have a belt including attachment portions including openings that are generally square shaped (Fig. 7, 83).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Bevley and use the teaching of Seuk and make the openings square shaped because such a change would require a mere change in shape of a component. It has been held that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive. 
Applicant argues that Bevley fails to teach or disclose that the openings are configured to facilitate attachment of MOLLE-compatible accessories along a horizontal axis and a vertical axis, and that the openings of Bevley are not configured to facilitate attachment of MOLLE-compatible accessories along a vertical axis. Examiner respectfully disagrees. Examiner notes that as claimed “a vertical axis” is considered to be any vertical axis of the device, as the claim does not specifically limit the vertical axis to a vertical axis of an opening. Further it is noted that the claim does not specifically 
Applicant asserts that Bevley teaches that the exposed portion 15 of belt 10 is meant for attaching gear, not the slots 9. Examiner notes that this configuration is considered to meet the limitations of the Claim 1 as the openings are configured to facilitate attachment of MOLLE-compatible accessories via the belt as described by Bevley, or alternatively because the slots are configured such that they are structurally capable of having a properly sized and shaped MOLLE-compatible accessory strap extended therethrough.
Arguments regarding claim 7 are moot in view of the new grounds of rejection. 
Applicant argues that Graves does not cure the deficiency of failing to describe a second strap being attached to the back face of the first strap. Examiner respectfully disagrees noting the inner portion of material to which 11 points of Bevley, is considered to be the second strap.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.T./Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734